Citation Nr: 0027221	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for gunshot wound 
residuals of the right distal thigh (Muscle Groups XIII and 
XIV), currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for neurologic 
residuals of gunshot wound of the right distal thigh, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from February 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran's disabilities of the right lower extremity have 
been classified as follows: (1) Residuals of gunshot wound of 
the right thigh with malunion of fracture and varus deformity 
of femur, 1/4-inch shortening of the right leg and retained 
metallic densities, evaluated as 40 percent disabling under 
Diagnostic Code 5313-5314 and (2) Incomplete neuropathy, 
right peroneal nerve and incomplete neuropathy right tibial 
nerve, evaluated as 40 percent disabling under Diagnostic 
Code 8521.  The veteran has been in receipt of the above 
ratings since the day following service discharge in 1969.  
He has also been in receipt of a combined rating of 60 
percent since 1969 and in receipt of special monthly 
compensation for loss of use of his right foot since July 
1972.  

Under governing regulation, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  38 C.F.R. § 3.951 (1999).  Thus, the 40 percent 
ratings at issue are protected at the 40 percent level and 
may not be reduced. 


FINDINGS OF FACT

1.  A gunshot wound injury to the right distal thigh is 
productive of severe muscle injury to Muscle Group XIV and 
less than severe muscle injury to Muscle Group XIII with no 
hip involvement demonstrated.  

2.  A gunshot wound injury to the right distal thigh is 
productive of no more than incomplete severe paralysis of the 
peroneal nerve and incomplete moderate paralysis of the 
posterior tibial nerve.  


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for gunshot wound 
residuals of Muscle Groups XIII and XIV of the right distal 
thigh is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.73 (Diagnostic Code 5313-5314) (1999).  

2. A rating in excess of 40 percent for neurologic residuals 
of gunshot wound of the right distal thigh is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a 
(Diagnostic Code 8521-8525) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

Service records reveal that the veteran sustained an 
accidental, self-inflicted gunshot wound of the distal right 
thigh in October 1968.  He sustained a through and through 
wound with a comminuted fracture of the distal portion of the 
right femur and a contusion of the peroneal division of the 
sciatic nerve.  There was no arterial involvement.  He was 
treated and maintained in skeletal traction for about 15 days 
and then placed in a spica cast for transfer to a military 
hospital.  On arrival, the veteran was placed in balanced 
skeletal traction and physical therapy was begun.  Two weeks 
after admission, he was placed in a cast and begun on 
progressive ambulation.  In August 1969, the veteran was 
found to have received maximum hospital benefit and he was 
referred to a medical board.  The medical board found the 
same residuals of the wound as those for which service 
connection was subsequently granted to include severe 
peroneal nerve and moderate tibial nerve injuries on the 
right.  The veteran was discharged from service in November 
1969 due to disability.  

On initial VA examination in January 1970, the condition of 
the veteran's right lower extremity was described by 
orthopedic and neurologic examiners.  X-ray study revealed an 
old fracture between the middle and distal thirds of the 
right femur with extensive metallic debris adjacent to the 
fracture site.  Orthopedic diagnosis was: residuals of old 
healed fracture of the femur with 10 to 15 degrees of varus 
deformity, muscle damage to muscle group 13 and 14, 1 1/4 inch 
shortening of the right lower extremity , muscular atrophy of 
the right thigh and calf muscles, retained metallic fragments 
and drop foot on the right.  Neurologic diagnosis was 
incomplete paralysis of the peroneal and tibial nerves.  

As a result of rating actions in December 1969 and March 
1970, the veteran was assigned a 40 percent rating for injury 
to muscle groups XIII and XIV under Diagnostic Code 5314-5313 
from the day following service discharge.  He was also 
assigned a 40 percent rating under Diagnostic Code 8599-8521-
8525 based on severe incomplete paralysis of the peroneal 
nerve (30 percent) and moderate incomplete paralysis of the 
tibial nerve (10 percent) from the same date.  

The veteran filed a claim for increase in March 1998 
indicating that his service-connected disability had 
increased in severity.  On VA examination in June 1998, the 
right femur was said to have a varus deformity of 
approximately 14 degrees.  The right leg was 2 centimeters 
shorter than the left due to femur shortening.  Examination 
of the thigh revealed a 9 centimeters, well-healed, 
longitudinal scar on the anterior portion of the thigh and a 
17 centimeters, well-healed, longitudinal scar over the 
posterior portion of the distal thigh.  There was no 
tenderness of the thigh on examination.  An X-ray study of 
femur was essentially the same as prior x-rays, but also 
showed 12 degrees of posterior angulation.  An x-ray study of 
the right hip revealed no abnormalities.  

Examination of the right knee revealed range of motion from 0 
to 110 degrees with mild crepitation of the patellofemoral 
joint.  X-ray study revealed decreased joint space especially 
medially with some osteophyte formation.  

Examination of the right foot revealed significant foot drop 
with equinus deformity.  His foot normally remained in 68 
degrees of plantar flexion, but this could be passively 
corrected to 10 degrees short of neutral dorsiflexion.  He 
had no motor function for inversion or eversion.  He could 
move his toes, but was unable to dorsiflex, invert, or evert.  
He had decreased sensation in both the dorsal and plantar 
aspects of his foot in the distributions of the posterior 
tibial and peroneal nerves.  

The veteran also underwent electrodiagnostic testing on the 
same date.  The examiner noted that the clinical examination 
was completely normal, but for findings in the right lower 
extremity of weakness of dorsiflexion and eversion greater 
that 1/5, and weakness on the right of plantar flexion and 
inversion graded at 4/5.  Following electromyography and 
nerve conduction studies, that examiner's conclusions was 
that it was an abnormal study with evidence of sciatic nerve 
injury with absent right peroneal motor and right sural 
sensory recordings.  There was also evidence of temporal 
dispersion on recording from the tibial nerve and the tibial 
F-wave was unobtainable.  There were denervation changes in a 
peroneal distribution in the tibialis anterior muscles.  The 
examiner found no additional evidence of radiculopathy, 
plexopathy, polyneuropathy or myopathy.  

A rating action in September 1998 denied the veteran's claims 
for increase.  The veteran disagreed with the denial and the 
current appeal ensued.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Each service-
connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. Part 4.  

Diagnostic Code 5313 evaluates Muscle Group XIII, the 
posterior thigh group, which controls the extension of the 
hip and flexion of the knee and outward and inward rotation 
of the flexed knee, among other things.  Diagnostic Code 5314 
evaluates Muscle Group XIV, the anterior thigh group, which 
controls extension of knee, and simultaneous flexion of hip 
and flexion of knee, among other things.  Both of these 
Diagnostic Codes classify muscle injuries, including gunshot 
wounds, as slight, moderate, moderately severe or severe with 
a moderate muscle injury warranting a 10 percent evaluation, 
a moderately severe injury warranting as a 30 percent 
evaluation. A severe muscle injury warrants a 40 percent 
evaluation.  See 38 C.F.R. § 4.73, Diagnostic Code 5313 
(1999).  

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d). Extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more warrants a 60 
percent rating; in flexion between 20 and 45 degrees warrants 
a 50 percent rating; in flexion between 10 and 20 degrees 
warrants a 40 percent rating.  A 30 percent rating is 
assigned for ankylosis at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
Diagnostic Code 5256.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2000).  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis, whether due to varied level of the 
nerve lesion or to partial regeneration. When the involvement 
is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of peroneal nerve, manifested by footdrop 
and slight droop of the first phalanges of all toes, 
inability to dorsiflex the foot, loss of extension 
(dorsiflexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction and anesthesia 
covering the entire dorsum of the foot and toes is rated as 
40 percent disabling.  Incomplete paralysis of the peroneal 
nerve is rated as 30 percent disabling when severe, 20 
percent disabling when moderate, and 10 percent disabling 
when mild.  38 C.F.R. § 4.124(a), Diagnostic Code 8521. 

Complete paralysis of posterior tibial nerve, manifested by 
paralysis of all muscles of sole of foot, frequently with 
painful paralysis of causalgic nature; toes cannot be flexed; 
adduction is weakened; and plantar flexion is impaired is 
rated 30 percent disabling.  Incomplete paralysis of the 
posterior tibial nerve is rated as 20 percent disabling when 
severe, 10 percent disabling when moderate or mild.  38 
C.F.R. 
§ 4.124(a), Diagnostic Code 8525.  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

The combined rating for disabilities of an extremity shall 
not exceed the rating for amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68 (1999).  
Diagnostic Codes 5160-5162 provide that thigh amputation with 
disarticulation, loss of extrinsic pelvic girdle muscles 
shall be rated 90 percent disabling.  Thigh amputation, upper 
third, one-third of the distance from perineum to knee joint 
measured from perineum shall be rated 80 percent.  Thigh 
amputation, middle or lower thirds shall be rated 60 percent.  

Analysis

In the instant case, the veteran has been in receipt of a 
combined 60 percent rating for his combined disabilities of 
the right lower extremity since 1969.  The veteran's mere 
claim that the disabilities at issue have increased in 
severity is sufficient to well ground his claim; however, a 
review of the medical evidence of record shows that a 
preponderance of the evidence is against such claim.  

The service and postservice medical records are set out 
briefly above.  A careful review of these records reveals no 
significant increase in severity in the right lower extremity 
that would support ratings in excess of those that have been 
in effect since 1969.  The veteran was then and is now shown 
to have severe muscle injury to Muscle Group XIV percent and 
a lesser injury to Muscle Group XIII.  

The veteran's residuals of muscle injury of the right thigh 
have been evaluated under Diagnostic Code 5313-5314.  While 
the veteran's current disability may be rated under various 
diagnostic criteria, the regulations provide that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Here, the veteran has been rated at 40 
percent disabled since 1969.  The original service medical 
records and initial postservice records show that this rating 
was well supported by the medical evidence then of record.  
The evidence showed significant injury to Muscle Group XIV 
and lesser damage to Muscle Group XIII with the most 
significant symptomatology at and below the knee level.  
There was no demonstration of any hip involvement as a result 
of the gunshot wound.  

Recently, the veteran has claimed increased disability, but 
has offered no medical evidence or opinion to support this 
claim.  Further, an increase in disability is not shown by 
the recent VA examinations as they relate to muscle injuries.  
A review of the entire record reveals that the veteran was 
and is adequately compensated for his demonstrated level of 
muscle disability by his rating of 40 percent under 
Diagnostic Code 5313-5314.  

The veteran's neurological residuals of gunshot wound of the 
right thigh are rated as 40 percent disabling pursuant to 
Diagnostic Code 8521-8525 for severe incomplete paralysis of 
the external popliteal nerve or the common peroneal (30 
percent) and moderate tibial nerve injury (10 percent).  A 
review of the original service records and the early VA 
medical records show that as a result of the gunshot wound to 
the right thigh, the veteran sustained severe peroneal nerve 
and moderate tibial nerve injuries and that this was the 
basis for the assignment of a 40 percent rating at that time.  
Essentially, the same nerve involvement is shown on the 
recent VA examinations and thus, there is no sound basis for 
an increased rating.  

The veteran has claimed increased disability with respect to 
these nerve injuries, but has offered no medical evidence or 
opinion to support this claim.  The veteran is in receipt of 
the maximum rating of 30 percent under Diagnostic Code 8521 
in the absence of complete paralysis, which is not shown.  
The most recent VA examinations also fail to show an increase 
in neurologic disability resulting from the tibial nerve 
injury.  The tibial nerve residuals from the gunshot wound of 
the right thigh remain moderate in degree and are productive 
of no more than incomplete paralysis.  Thus, the evidentiary 
record does not warrant an increase above the 40 percent 
level now assigned for the peroneal and tibial nerve 
injuries.  


Consideration has been given to all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Finally, the Board would note that to assign a combined 
rating in excess of the 60 percent rating now assigned for 
the right lower extremity would conflict with the amputation 
rule.  The amputation rule (38 C.F.R. § 4.68) precludes 
assignment of a higher combined rating in this case.  

As noted above, the combined rating for disabilities of an 
extremity shall not exceed the rating for amputation at the 
elective level, were amputation to be performed.  38 C.F.R. 
§ 4.68 (1999).  Diagnostic Codes 5160-5162 provide that thigh 
amputation with disarticulation, loss of extrinsic pelvic 
girdle muscles shall be rated 90 percent disabling.  Thigh 
amputation, upper third, one-third of the distance from 
perineum to knee joint measured from perineum shall be rated 
80 percent.  Thigh amputation, middle or lower thirds shall 
be rated 60 percent.  

According to the amputation rule, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  The 60 percent combined rating assigned for the 
foregoing disabilities of the right lower extremity is the 
same as the maximum rating authorized for amputation at the 
elective level, were amputation to be performed in this case.  
Such elective amputation at the middle or lower third of the 
thigh, as in this case, allows for a 60 percent evaluation, 
but no more.  Thus a combined rating in excess of the 60 
percent assigned would be prohibited under the amputation 
rule of 38 C.F.R. § 4.68 (1999).  



ORDER

Entitlement to an increased rating for gunshot wound 
residuals of muscle injuries to the right distal thigh is 
denied.  

Entitlement to an increased rating for neurologic residuals 
of gunshot wound to the right distal thigh is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

